—Appeal by the defendant from three judgments of the Supreme Court, Queens County (Posner, J.), all rendered October 23, 1992, convicting him of robbery in the first degree under Indictment No. 6136/ 91, robbery in the first degree under Indictment No. 4492/91, and robbery in the first degree (two counts) under Indictment No. 4491/91, upon his pleas of guilty, and imposing sentences. The appeal brings up for review (1) the denial, after a hearing (LeVine, J.), of those branches of the defendant’s omnibus motion made under Indictment Nos. 4491/91 and 4492/91 which were to suppress identification testimony, and (2) the denial, after a hearing (Plug, J.), of that branch of the defendant’s omnibus motion made under Indictment No. 6136/91 which was to suppress identification testimony.
Ordered that the judgments are affirmed.
The defendant knowingly and voluntarily waived his right to appellate review of the plea agreements and the sentences imposed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1).
We find, however, that the waiver of his right to seek appellate review of the denial of his suppression motions was ineffective.
Contrary to the defendant’s contention, the lineups were not unduly suggestive (see, People v Walker, 215 AD2d 606; People v Lopez, 209 AD2d 442; People v Miller, 199 AD2d 422; People v Simmonds, 182 AD2d 650).
The defendant’s remaining contention regarding the appointment of an interpreter is without merit (see, People v Navarro, 134 AD2d 460; see also, Matter of Catholic Guardian Socy. v Elba V., 216 AD2d 558). Mangano, P. J., Copertino, Joy and Altman, JJ., concur.